Plaintiff-appellant, Donald G. Stevenson, appeals from the judgment entry in the Hancock County Court of Common Pleas, Probate Division, dismissing appellant's complaint as not being timely filed.
Appellant asserts as his sole assignment of error:
"The [trial] court erred in dismissing the complaint on the grounds that a proper complaint was not timely filed."
Appellant and defendant-appellee, Shirley Wenner, Executor of the Estate of Hazel R. Foster, Deceased,1 stipulated in the trial court that, pursuant to R.C. 2107.19(A)(1), an Affidavit of Service of Notice of Probate of Foster's Will was filed in the trial court on July 29, 1993, in case No. 93-341 in the Hancock County Court of Common Pleas, Probate Division. Therefore, pursuant to R.C. 2107.76, *Page 291 
appellant had four months from the date of filing of the affidavit to file a complaint contesting the validity of the will, or until November 29, 1993.
The docket sheet and file-stamped complaint in the record on appeal indicates that appellant's complaint was filed in the trial court on November 30, 1993. Appellee raised as an affirmative defense in her answer to appellant's complaint that appellant's complaint was not timely filed, as he had four months within which to file a complaint contesting the validity of the will, and that complaint was filed one day late.
On March 28, 1994, a hearing was held in the trial court on the issue of whether appellant's complaint was timely filed. At that hearing, testimony was heard concerning the events of November 29 and 30, 1993.
On November 29, 1993, Lorena Schwab ("Schwab"), an employee of the attorney representing appellant, went to the trial court to file the complaint to contest Foster's will and codicil. Pursuant to her normal routine when filing papers in the probate division, Schwab gave the complaint to Judy Houdeshell ("Houdeshell"), a probate court clerk, to be filed, Houdeshell gave Schwab a receipt for the cost deposit for the filing of the complaint, Schwab checked for any mail for her employer, and left the probate court. Schwab testified that normal procedure for her was to give the paper to be filed with the probate clerk, leave, and the clerk would file stamp it and put the relevant copies in the drawer for Schwab's employer. Schwab did not receive any copies of the complaint prior to leaving the courthouse at that time.
The receipt given to Schwab on November 29 by the probate clerk was placed in the record, and reflects that on November 29, 1993, Houdeshell received $50 from Schwab's employer for a filing deposit for "Hazel R. Foster Contest Will," and given the case No. 93-342-A.
Upon Schwab's return to her place of employment on November 29, she received a telephone call from probate court, informing her that the wrong executor had been named on the complaint. The complaint taken to the trial court on November 29 allegedly listed Cheryl Wenner as the executor of Foster's will, when the true executor was named Shirley Wenner. Schwab referred the call from probate court to her employer. Houdeshell testified that Schwab returned the afternoon of November 29 and picked up the original complaint. Schwab later made changes to the document, and delivered the new complaint to probate court the next morning, November 30, 1993. This complaint was assigned case No. 93-590WC.
Houdeshell testified that she had filed the original complaint received by her on November 29; however, there was no copy of the complaint in the trial court's file of the case and none is reflected as having been filed on that date in the *Page 292 
record. At the hearing on this issue, appellant did not produce a copy of the complaint that was allegedly filed on November 29 and subsequently picked up by Schwab on November 29.
On March 29, 1994, the trial court set forth in a judgment entry the stipulations of appellant's and appellee's respective counsel at the March 28 hearing, namely:
"1. The Affidavit of Service as required by Ohio Revised Code Section 2107.19 was filed with the Court on July 29, 1993.
"2. The Complaint to Contest Will and Codicil [filed by appellant] bears a court file stamp of November 30, 1993.
"3. Defendant Shirley Wenner has established a prima facie case that the Will Contest Complaint was not timely filed."
After receiving memorandum from both parties on the issue, the trial court filed its judgment entry on June 13, 1994, wherein it dismissed appellant's complaint. The trial court determined that appellee had not received notice of appellant's institution of the will contest action within the statute of limitations period.
Appellant relies upon Civ.R. 15(C) and (E) in his brief to argue that the "original" complaint of November 29 was properly filed, and the November 30 complaint was an amendment of the November 29 pleading, or a supplemental pleading to the November 29 original pleading.
A reading of Civ.R. 15(C) and (E) indicates that before either division of that rule is triggered, the original complaint must have been timely filed within the statute of limitations period relative to the plaintiff's cause of action. Therefore, the first issue that must be resolved in this case is when the complaint was filed for purposes of initiating the will contest action.
As this court has previously stated, the file-stamped date on the pleading creates a presumption as to its date of filing.Ins. Co. of N. Am. v. Reese Refrigeration (1993), 89 Ohio App. 3d 787,791, 627 N.E.2d 637, 639. However, the party alleging a different date of filing can overcome that presumption by presentation of evidence of, for example, testimony by the court clerk that a pleading was received by him and he retained custody of the pleading "in its proper place in his office" prior to the file-stamped date on the document. ReeseRefrigeration, supra; King v. Penn (1885), 43 Ohio St. 57, 61,1 N.E. 84, 86.
Herein, it is not disputed that the only file-stamped copy of appellant's complaint in the record bears the date November 30, 1993, and contains the case No. 93-590WC. Appellant did not produce the copy that was allegedly file-stamped on November 29 by the clerk and picked up by Schwab on November 29. The receipt dated November 29 for the filing deposit of this action bears the case *Page 293 
No. 93-342-A, different from the case number assigned to the complaint filed on November 30. The record does not contain any evidence of the date of filing from the probate court's journals. Moreover, the probate court did not retain custody of the November 29 complaint.
The record before us leads us to the conclusion that appellant did not overcome the presumption that his complaint was filed on November 30, 1993. There is no record, other than Schwab's and Houdeshell's testimony that a complaint similar to the one received by appellee was given to Houdeshell on November 29 (and subsequently returned to Schwab on the same date), that the complaint in this action was filed on November 29. Before we could conclude that a complaint to contest Foster's will was filed by appellant on November 29, we would need to review that complaint that was allegedly filed on November 29, which complaint is not made a part of the record on appeal. If we had the November 29 complaint, we could determine if it was actually filed on that day. We could then compare it to the complaint filed on November 30, and properly review appellant's argument that the complaint filed on November 30 was an amendment of the complaint allegedly filed on November 29.
Finally, the only piece of evidence appellant presents that indicates that he filed something on November 29 was the receipt presented as Exhibit A at the hearing. That receipt stated that the deposit was for the filing fee in case No. 93-342-A. The complaint filed on November 30 was given case No. 93-590WC, leading this court to the conclusion, in the absence of evidence to the contrary, that the document filed by Schwab on November 29 was a document different from the complaint filed on November 30.
Because we have concluded that the proper filing date of appellant's complaint was November 30, 1993, and that only one complaint to contest Foster's will was filed in this matter, which complaint was filed beyond the statute of limitations, Civ.R. 15(C) and (E) are not applicable to appellant's assignment of error.
For the above stated reasons, appellant's assignment of error is overruled. The judgment of the Hancock County Court of Common Pleas, Probate Division, is affirmed.
Judgment affirmed.
EVANS, J., concurs.
SHAW, J., dissents.
1 Appellant named other defendants in his complaint, but only Wenner has filed a brief in this appeal.